Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Lola One Acquisition
Corporation (to be renamed “Amesite Inc.” upon consummation of the Merger (as
defined below)), a Delaware corporation (the “Company”).

 

R E C I T A L S

 

A. The Company is offering a minimum of 2,000,000 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at a purchase price of
$1.50 per share (the “Purchase Price”), for an aggregate purchase price of
approximately $3,000,000 (the “Minimum Offering Amount”), and a maximum of
4,666,667 shares of Common Stock at the Purchase Price for an aggregate Purchase
Price of approximately $7,000,000 (the “Maximum Offering Amount”). The Company
may also sell an additional 2,000,000 shares of Common Stock at the Purchase
Price for an aggregate Purchase Price of approximately $3,000,000 to cover
over-subscriptions (the “Over-Subscription Option”), in the event the Offering
is oversubscribed.

 

B. The Initial Closing (as defined below) of no less than the Minimum Offering
Amount and the Insider Investment (as defined below) is contingent upon the
closing of a merger in accordance with the terms of that certain Agreement and
Plan of Merger and Reorganization, dated on or prior to the date hereof (the
“Merger Agreement”), among the Company, Lola One Acquisition Sub, Inc., a
Delaware corporation (“Merger-Sub”) and wholly owned subsidiary of the Company,
and Amesite Inc., a Delaware corporation (“Amesite”), pursuant to which
Merger-Sub will merge with and into Amesite, with Amesite surviving the merger
as a wholly owned subsidiary of the Company (the “Merger”) and pursuant to which
all of the outstanding shares of Amesite’s capital stock will be exchanged for
5,833,333 shares of the Company’s Common Stock (the “Merger Shares”). Upon the
consummation of the Merger, Amesite shall change its name to “Amesite Operating
Company” and the Company will change its name to “Amesite Inc.”

 

C. The Shares (as defined below) subscribed for pursuant to this Agreement have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Offering is being made on a reasonable best efforts basis
to “accredited investors,” as defined in Regulation D under the Securities Act
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D.

 

AGREEMENT

 

The Company and the Purchaser hereby agree as follows:

 

1. Subscription.

 

1.1 Purchase and Sale of the Shares.

 

(a) Subject to the terms and conditions of this Agreement, the undersigned
Purchaser agrees to purchase, and the Company agrees to sell and issue to such
Purchaser, that number of shares set forth on such Purchaser’s Omnibus Signature
Page attached hereto at the Purchase Price, for a total aggregate Purchase Price
as set forth on such Omnibus Signature Page. The minimum subscription amount for
each Purchaser in the Offering is $49,999.50 (or 33,333 shares). The Company may
accept subscriptions for less than $49,999.50 from any Purchaser in its sole
discretion. Prior to the date hereof, Amesite investors have agreed to purchase
approximately 895,834 shares of Common Stock at a purchase price of $1.20 per
share (the “Insider Investment”). For the purposes of this Agreement, “Shares”
means the shares of Common Stock issued in the Offering at the Initial Closing
(as defined below) or at any Subsequent Closing (as defined below).

 



 

 

 

(b) This Agreement is one of a series of subscription agreements issued (and to
be issued) by the Company to purchasers of Shares in connection with the
Offering with the same terms and conditions set forth in this Agreement (each, a
“Subscription Agreement”, and collectively, the “Subscription Agreements”).

 

1.2 Subscription Procedure; Closing.

 

(a) Initial Closing. Subject to the terms and conditions of this Agreement, the
initial closing of the Shares shall take place remotely via the exchange of
documents and signatures following the closing of the Merger and receipt of
subscriptions equal to or exceeding the Minimum Offering Amount or at such other
time and place as mutually agreed to by the Company and the Placement Agents (as
defined in Section 2) (the “Initial Closing”).

 

(b) Subsequent Closings. If the Maximum Offering Amount is not sold at the
Initial Closing, at any time prior to April 30, 2018 or at such later time as
the Company and the Placement Agents may mutually agree without notice to or
consent from Purchasers (each a “Subsequent Closing” and collectively the
“Subsequent Closings”), the Company may sell additional Shares up to the Maximum
Offering Amount, and if there are over-subscriptions, such additional Shares as
may be sold in connection with the Over-Subscription Option (the “Subsequent
Closing Shares”) to such persons as may be approved by the Company and who are
reasonably acceptable to the Placement Agents (the “Additional Purchasers”). All
such sales made at any Subsequent Closing, shall be made on the terms and
conditions set forth in the Subscription Agreements, and (i) the representations
and warranties of the Company set forth in Section 3 hereof (and the Disclosure
Schedule) shall speak as of each Closing (except to the extent specified
otherwise in Section 3) and (ii) the representations and warranties of the
Additional Purchasers in Section 4 hereof shall speak as of such Subsequent
Closing. Any Subsequent Closing Shares issued and sold pursuant to this Section
1.2(b) shall be deemed to be “Shares” for all purposes under this Agreement, and
any Additional Purchasers thereof shall be deemed to be “Purchasers” for all
purposes under this Agreement. The Initial Closing and the Subsequent Closings,
if any, shall be known collectively herein as the “Closings” or individually as
a “Closing.”

 

(c) Subscription Procedure.  To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section on or before the applicable Closing:

 

(i) Subscription Documents.  At or before the applicable Closing, the Purchaser
shall review, complete and execute the Omnibus Signature Page to this Agreement
and the Registration Rights Agreement substantially in the form of Exhibit A
hereto (the “Registration Rights Agreement”), Investor Profile, Selling
Securityholder Questionnaire and Investor Certification, attached hereto
following the Omnibus Signature Page (collectively, the “Subscription
Documents”), if applicable, additional forms and questionnaires distributed to
the Purchaser and deliver the Subscription Documents and such additional forms
and questionnaires to the party indicated thereon at the address set forth under
the caption “How to subscribe for Shares in the private offering of the
Company.” below. Executed documents may be delivered to such party by facsimile
or .pdf sent by electronic mail (e-mail).

 



2

 

 

(ii) Purchase Price.  Simultaneously with the delivery of the Subscription
Documents as provided herein, and in any event at or prior to the applicable
Closing, the Purchaser shall deliver to Signature Bank, in its capacity as
escrow agent (the “Escrow Agent”), under an escrow agreement among the Company,
the Placement Agents (as defined below) and the Escrow Agent (the “Escrow
Agreement”) the full Purchase Price by certified or other bank check or by wire
transfer of immediately available funds, pursuant to the instructions set forth
under the caption “How to subscribe for Shares in the private offering of the
Company” below. Such funds will be held for the Purchaser’s benefit in the
escrow account established for the Offering (the “Escrow Account”) and will be
returned promptly, without interest or offset, if this Agreement is not accepted
by the Company, or the Minimum Offering Amount has not been sold or the Offering
is terminated pursuant to its terms prior to the Closing.

 

(iii) Company Discretion.  The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for Shares, in whole or in part, notwithstanding prior receipt by
the Purchaser of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
in whole, or the Offering is terminated, all funds received from the Purchaser
will be returned without interest or offset, and this Agreement shall thereafter
be of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.

 

2. Placement Agents. Placement Agent, a U.S.-registered broker-dealer (“PA”),
has been engaged by the Company as placement agent on a reasonable best efforts
basis, for the Offering. The Company, subject to its agreement with PA, or PA
itself, may engage additional placement agents (PA together with any such
additional placement agents, the “Placement Agents”). The Placement Agents,
collectively, will be paid at each Closing from the Offering proceeds a total
cash commission of ten percent (10%) of the gross Purchase Price paid by
Purchasers in the Offering introduced by them (the “Cash Fee”) and will
collectively receive warrants to purchase a number of shares of Common Stock
equal to 10% of the number of shares of Common Stock sold to investors in the
Offering, introduced by them, with a term of five (5) years from the date of the
applicable Closing, and an exercise price of $1.50 per share (the “Placement
Agent Warrants”); provided that with respect to funds raised from existing
stockholders of Amesite or other purchasers as agreed to by Amesite and PA, the
Placement Agents will not be paid a Cash Fee and will receive no warrant
coverage. The Company will also pay certain expenses of the Placement Agents in
connection with the Offering. Any sub-agent of the Placement Agent that
introduces investors to the Offering will be entitled to share in the Cash Fee
and/or Placement Agent Warrants attributable to those investors pursuant to the
terms of an executed sub-agent agreement.

 

3. Representations and Warranties of the Company.  Except (i) as set forth in
the Disclosure Schedule delivered to the Purchasers concurrently with the
execution of this Agreement (the “Disclosure Schedule”), or (ii) as disclosed in
the substantially complete draft of the Current Report on Form 8-K describing
the Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the Securities and Exchange Commission (the “SEC”)
within four Business Days (as defined below) after the closing of the Merger and
the initial Closing of the Offering (the “Super 8-K”) (but excluding any
disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature), the Company hereby represents and
warrants to the Purchaser, as of the Closing (after giving effect to the
Merger), the following:

 

a. Organization and Qualification.  The Company and each of its subsidiaries is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company and its subsidiaries, individually or taken as a whole,
(ii) the transactions contemplated hereby or in the other Transaction Documents
(as defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith or (iii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (a “Material
Adverse Effect”). Each subsidiary of the Company is identified on Schedule 3a
attached hereto.

 



3

 

 

b. Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement
and the Escrow Agreement (the “Transaction Documents”) and to issue the Shares,
in accordance with the terms hereof and thereof; (ii) the execution and delivery
by the Company of each of the Transaction Documents and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Shares, have been, or will be at the time of
execution of such Transaction Document, duly authorized by the Company’s Board
of Directors, and no further consent or authorization is, or will be at the time
of execution of such Transaction Document, required by the Company, its Board of
Directors or its stockholders; (iii) each of the Transaction Documents will be
duly executed and delivered by the Company; and (iv) the Transaction Documents
when executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, with respect to any rights to indemnity or contribution contained
in the Transaction Documents, as such rights may be limited by state or federal
laws or public policy underlying such laws.

 

c. Capitalization.  The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”). After giving effect to the
Merger, but immediately before the Initial Closing, the Company will have
9,333,333 shares of Common Stock (on a fully-diluted basis) and no shares of
Preferred Stock issued and outstanding. All of the outstanding shares of Common
Stock and of the capital stock of each of the Company’s subsidiaries have been
duly authorized, validly issued and are fully paid and nonassessable.
Immediately after giving effect to the Closing of the Minimum Offering Amount or
the Maximum Offering Amount (in each case, assuming no sales pursuant to the
Over-Subscription Option), the pro forma outstanding capitalization of the
Company will be as set forth under “Pro Forma Capitalization” in Schedule 3c.
After giving effect to the Merger: (i) no shares of capital stock of the Company
or any of its subsidiaries will be subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) except as set forth on Schedule 3c(ii) and as contemplated by the
Transaction Documents and Placement Agent Warrants, there will be no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries; (iii) there will be no outstanding
debt securities of the Company or any of its subsidiaries other than
indebtedness as set forth in Schedule 3c(iii); (iv) other than pursuant to the
Registration Rights Agreement or as set forth in Schedule 3c(iv), there will be
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act; (v) there will be no outstanding registration statements of the
Company or any of its subsidiaries, and there will be no outstanding comment
letters from the SEC or any other regulatory agency; (vi) except as provided in
this Agreement or as set forth in Schedule 3c(vi), there will be no securities
or instruments of the Company or any of its subsidiaries containing
anti-dilution or similar provisions, including the right to adjust the exercise,
exchange or reset price under such securities, that will be triggered by the
issuance of the Shares as described in this Agreement; and (vii) no co-sale
right, right of first refusal or other similar right will exist with respect to
the Shares or the issuance and sale thereof. Upon request, the Company will make
available to the Purchaser true and correct copies of the Company’s Certificate
of Incorporation, as in effect as of the Initial Closing, and the Company’s
Bylaws, as in effect as of the Initial Closing, and the terms of all securities
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto other than stock options issued to officers, directors,
employees and consultants.

 



4

 

 

d. Issuance of Shares.  The Shares that are being issued to the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free of restrictions on transfer other than
restrictions on transfer under the Transaction Documents, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Purchaser.

 

e. No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby including issuance and sale of the
Shares in accordance with this Agreement will not (i) result in a violation of
the Certificate of Incorporation or the Bylaws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including U.S. federal and
state securities laws and regulations) applicable to the Company or any
subsidiary or by which any property or asset of the Company or any subsidiary is
bound or affected, except for those which would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any subsidiary is in
violation of or in default under, any provision of its Certificate of
Incorporation or Bylaws. Neither the Company nor any subsidiary is in violation
of any term of or in default under any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or any subsidiary, which violation
or breach has had or would reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, neither the
Company nor any of its subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof other than (i) the
filings required pursuant to Section 9(j), (ii) the filing of the registration
statement contemplated by the Registration Rights Agreement and (iii) the filing
of Form D with the SEC. Except as set forth on Schedule 3e, neither the
execution and delivery by the Company of the Transaction Documents, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
will require any notice, consent or waiver under any contract or instrument to
which the Company or any subsidiary is a party or by which the Company or any
subsidiary is bound or to which any of their assets is subject, except for any
notice, consent or waiver the absence of which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. All
consents, authorizations, orders, filings and registrations which the Company or
any of its subsidiaries is required to obtain pursuant to the preceding two
sentences have been or will be obtained or effected on or prior to the Closing.

 



5

 

 

f. Absence of Litigation.  Except as set forth on Schedule 3f, there is no
action, suit, claim, inquiry, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation before or by any
court, public board, governmental or administrative agency, self-regulatory
organization, arbitrator, regulatory authority, stock market, stock exchange or
trading facility (an “Action”) now pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its subsidiaries or any of
their respective officers or directors, which would be reasonably likely to (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
other Transaction Documents, or (ii) have a Material Adverse Effect. For the
purpose of this Agreement, the knowledge of the Company means the knowledge of
the officers of the Company (for the avoidance of doubt, after giving effect to
the Merger) and Amesite (both actual or knowledge that they would have had upon
reasonable inquiry of the personnel of Amesite responsible for the applicable
subject matter). Neither the Company nor any of its subsidiaries is subject to
any judgment, decree, or order which has had, or would reasonably be expected to
have a Material Adverse Effect.

 

g. Acknowledgment Regarding Purchaser’s Purchase of the Shares.  The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

 

h. No General Solicitation.  Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

i. No Integrated Offering.  Except with respect to the Insider Investment,
neither the Company, nor any of its Affiliates, nor to the knowledge of the
Company, any person acting on its or their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the Shares
under the Securities Act or cause this offering of the Shares to be integrated
with prior offerings by the Company for purposes of the Securities Act.

 

j. Employee Relations.  Except as disclosed in the SEC Reports (as defined
below), neither Company nor any subsidiary is involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened. Except as
disclosed in the SEC Reports, neither Company nor any subsidiary is party to any
collective bargaining agreement. Except as disclosed in the SEC Reports, the
Company’s and/or its subsidiaries’ employees are not members of any union, and
the Company believes that its and its subsidiaries’ relationship with their
respective employees is good.

 



6

 

 

k. Intellectual Property Rights. After giving effect to the Merger, except as
set forth on Schedule 3k, the Company and each of its subsidiaries owns,
possesses, or has rights to use, all Intellectual Property necessary for the
conduct of the Company’s and its subsidiaries’ business as now conducted, except
as such failure to own, possess or have such rights would not reasonably be
expected to result in a Material Adverse Effect and there are no unreleased
liens or security interests which have been filed, or which the Company has
received notice of, against any of the patents owned to the Company.
Furthermore, (A) to the Company’s knowledge, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
result in a Material Adverse Effect; (B) there is no pending or, to the
Company’s knowledge, threatened, Action by others challenging the Company’s or
any of its subsidiaries’ rights in or to any such Intellectual Property, and to
the Company’s knowledge, there are no facts which would form a reasonable basis
for any such Action; (C) the Intellectual Property owned by the Company and its
subsidiaries, and to the Company’s knowledge, the Intellectual Property licensed
to the Company and its subsidiaries, has not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the Company’s
knowledge, threatened Action by others challenging the validity, enforceability
or scope of any such Intellectual Property, and, to the Company’s knowledge,
there are no facts which would form a reasonable basis for any such Action; (D)
there is no pending or, to the Company’s knowledge, threatened Action by others
that the Company or any of its subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, neither the Company nor any of its subsidiaries has received any written
notice of such Action, and, to the Company’s knowledge, there are no other facts
which would form a reasonable basis for any such Action, except in each case for
any Action as would not be reasonably expected to have a Material Adverse
Effect; and (E) to the Company’s knowledge, no employee of the Company or any of
its subsidiaries is in violation of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or any of its subsidiaries or actions
undertaken by the employee while employed with the Company or any of its
subsidiaries, except such violation as would not reasonably be expected to have
a Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, (1) the Company and its subsidiaries have disclosed to
the U.S. Patent and Trademark Office (USPTO) all information known to the
Company to be relevant to the patentability of its inventions in accordance with
37 C.F.R. Section 1.56, and (2) neither the Company nor any of its subsidiaries
made any misrepresentation or concealed any information from the USPTO in any of
the patents or patent applications owned or licensed to the Company, or in
connection with the prosecution thereof, in violation of 37 C.F.R. Section 1.56.
Except as would not reasonably be expected to have a Material Adverse Effect and
to the Company’s knowledge, (x) there are no facts that are reasonably likely to
provide a basis for a finding that the Company or any of its subsidiaries does
not have clear title to the patents or patent applications owned or licensed to
the Company or other proprietary information rights as being owned by the
Company or any of its subsidiaries, (y) no valid issued U.S. patent would be
infringed by the activities of the Company or any of its subsidiaries relating
to products currently or proposed to be manufactured, used or sold by the
Company or any of its subsidiaries and (z) there are no facts with respect to
any issued patent owned that would cause any claim of any such patent not to be
valid and enforceable with applicable regulations. “Intellectual Property” shall
mean all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, domain names, technology and know-how.

 



7

 

 

l. Environmental Laws.

 

(i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

m. Authorizations; Regulatory Compliance. The Company and each of its
subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business in all applicable jurisdictions and all such Authorizations are
valid and in full force and effect, except for Authorizations the absence of
which would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries is in material violation of any
terms of any such Authorizations, except, in each case, such as would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received written notice of any
revocation or modification of any such Authorization, or written notice that
such revocation or modification is being considered, except to the extent that
any such revocation or modification would not be reasonably expected to have a
Material Adverse Effect. The Company and each of its subsidiaries is in
compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, including such laws and regulations applicable
to the manufacture, distribution, import and export of regulated products and
component parts and ingredients, except as would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has received any FDA Form 483, warning letter, untitled letter or other
correspondence or written notice from the U.S. Food and Drug Administration
(“FDA”), its foreign counterparts, or any other federal, state, local or foreign
governmental or regulatory authority (each a “Governmental Authority”), alleging
or asserting noncompliance with the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) or comparable foreign laws. Neither the Company nor any of
its subsidiaries has been notified, either orally or in writing, by any
Governmental Authority that a clinical study has been put on hold or may be put
on hold. The Company and each of its subsidiaries, and to the Company’s
knowledge, each of their respective directors, officers, employees and agents,
is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Health Insurance Portability and Accountability
Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health Information
Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. § 17921 et
seq.), and the regulations promulgated pursuant to such laws, and comparable
state laws and foreign laws (collectively, “Health Care Laws”) , except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received written notice of
any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in material
violation of any Health Care Laws or any Authorizations, nor that any activity
conducted by either an employee or any person acting on the Company’s behalf is
in violation of applicable data protection and privacy laws, rules and
regulations, as amended from time to time, with respect to the collection, use,
processing, storage, transfer, modification, deletion and/or disclosure of any
personal information that is protected under applicable privacy laws and
regulations. The Company and each of its subsidiaries has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments thereto as required
by any Health Care Laws or any Authorizations and all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission), except where any of the
foregoing would not be reasonably expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any other notice or action relating to any alleged product
defect or violation and, to the Company's knowledge, no third party has
initiated or conducted any such notice or action relating to any of the
Company’s products in development. Neither the Company nor any of its
subsidiaries is a party to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
or similar agreements, or has any reporting obligations pursuant to any such
agreement, plan or correction or other remedial measure entered into with any
Governmental Authority.

 



8

 

 

n. Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 3n, each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets (i) purportedly owned or used by them as reflected in the SEC Reports, as
of their respective dates, or (ii) necessary for the conduct of their business
as currently conducted, free and clear of any restriction, mortgage, deed of
trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. Except as set forth on Schedule 3n,
with respect to properties and assets it leases, each of the Company and its
subsidiaries is in compliance with such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances which would have a Material
Adverse Effect.

 

o. Tax Status.  The Company and each subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due from the Company or
any subsidiary by the taxing authority of any jurisdiction, and the officers of
the Company know of no basis for any such claim.

 

p. Certain Transactions.  Except for arm’s length transactions pursuant to which
the Company or any subsidiary makes payments in the ordinary course of business
upon terms no less favorable than it could obtain from third parties, none of
the officers, directors, or employees of the Company or any subsidiary is
presently a party to any transaction with the Company or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner. All transactions that would be
required to be disclosed by the Company pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act are disclosed in the SEC Reports in
accordance with Item 404 or in the Super 8-K.

 

q. Rights of First Refusal.  Except as set forth on Schedule 3q, the Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 

r. Insurance.  The Company and its subsidiaries have insurance policies of the
type and in amounts customarily carried by organizations conducting businesses
or owning assets similar to those of the Company and its subsidiaries. There is
no material claim pending under any such policy as to which coverage has been
questioned, denied or disputed by the underwriter of such policy.

 

s. SEC Reports.  The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (together with the Super
8-K, the “SEC Reports”) for the two (2) years preceding the date hereof (or such
shorter period since the Company was first required by law or regulation to file
such material). The draft Super 8-K to be furnished to each Purchaser prior to
the Initial Closing will not materially deviate from the Super 8-K. The Super
8-K will comply, and the other SEC Reports at the time they were filed complied,
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the applicable rules and regulations of the SEC
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents, and, as of their respective dates, the SEC Reports
did not contain or, in the case of the Super 8-K will not contain, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. There are no
contracts, agreements or other documents that are required to be described in
the SEC Reports and/or to be filed as exhibits thereto that are not described,
in all material respects, and/or filed as required. There has not been any
material change or amendment to, or any waiver of any material right under, any
such contract or agreement that has not been described in and/or filed as an
exhibit to the SEC Reports.

 



9

 

 

t. Financial Statements.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The financial statements of Amesite to be included in the Super 8-K
(the “Amesite Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. The Amesite
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved and fairly present in all material
respects, the financial conditions and results of Amesite and its subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended.

 

u. Material Changes.  Since the respective date of the latest balance sheet of
the Company and the latest balance sheet of Amesite included in the financial
statements contained within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have a Material Adverse Effect with
respect to the Company or Amesite, (ii) there have not been any changes in the
authorized capital, assets, financial condition, business or operations of the
Company or Amesite from that reflected in the financial statements contained
within the SEC Reports except changes in the ordinary course of business which
have not been, either individually or in the aggregate, materially adverse to
the business, properties, financial condition, results of operations or future
prospects of the Company or Amesite, (iii) neither the Company or any subsidiary
nor Amesite has incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the financial statements of the
Company or of Amesite, as applicable, pursuant to GAAP or to be disclosed in the
SEC Reports, (iv) neither the Company or any subsidiary nor Amesite has
materially altered its method of accounting or the manner in which it keeps its
accounting books and records, and (v) neither the Company or any subsidiary nor
Amesite has declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company). The
Company and its subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Section 3(u), “Insolvent” means, with respect to the Company,
on a consolidated basis with its subsidiaries, (i) the present fair saleable
value of the Company’s and its subsidiaries’ assets is less than the amount
required to pay the Company’s and its subsidiaries’ total indebtedness), (ii)
the Company and its subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company and its subsidiaries intend to incur
or believe that they will incur debts that would be beyond their ability to pay
as such debts mature. To the best of its knowledge, other than with respect to
the transactions contemplated by the Merger Agreement, no event, liability,
development or circumstance has occurred or exists, or is contemplated to occur
with respect to the Company, any of its subsidiaries or their respective
business, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced.

 

v. Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-15 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

 



10

 

 

w. Sarbanes-Oxley.  The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it.

 

x. Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed or that otherwise
would have a Material Adverse Effect.

 

y. Foreign Corrupt Practices.  Neither the Company and its subsidiaries, nor to
the Company’s knowledge, any agent or other person acting on behalf of the
Company or its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).

 

z. Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 2 above.

 

aa. Disclosure Materials.  The SEC Reports and the Disclosure Materials taken as
a whole do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein (in the case of SEC Reports) or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. For the purposes of this Agreement
“Disclosure Materials” means the Confidential and Non-Binding Summary Term Sheet
of the Company previously provided to the Purchaser, as amended from time to
time, relating to the Offering and any supplement or amendment thereto, and any
disclosure schedule or other information document, delivered to the Purchaser
prior to Purchaser’s execution of this Agreement, and any such document
delivered to the Purchaser after Purchaser’s execution of this Agreement and
prior to the closing of the Purchaser’s subscription hereunder including the
Super 8-K.

 

bb. Investment Company.  The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

cc. Reliance.  The Company acknowledges that the Purchaser is relying on the
representations and warranties (as modified by the disclosures on the Disclosure
Schedule or the Super 8-K (but excluding any disclosures contained under the
heading “Risk Factors” and any disclosures of risks included in any “forward
looking statements” or cautionary, predictive or forward-looking in nature) made
by the Company hereunder and that such representations and warranties (as
modified by the disclosures on the Disclosure Schedule or the Super 8-K (but
excluding any disclosures contained under the heading “Risk Factors” and any
disclosures of risks included in any “forward looking statements” or cautionary,
predictive or forward-looking in nature) are a material inducement to the
Purchaser purchasing the Shares.

 



11

 

 

dd. Use of Proceeds.  The Company presently intends to use the net proceeds from
the Offering to fund the ongoing development of pipeline products, for working
capital and other general corporate purposes and shall not use such proceeds:
(a) for the satisfaction of any portion of the Company’s debt (other than
outstanding note payables set forth on Schedule 3(dd) or the payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or any securities convertible into
and/or exercisable for Common Stock, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC (as defined below) regulations.

 

ee. Bad Actor Disqualification. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any person listed in the first paragraph of Rule 506(d)(1).

 

ff. Office of Foreign Assets Control. Neither the Company nor any subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

gg. Money Laundering. The operations of the Company and its subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any
subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any subsidiary, threatened.

 

hh. The Company’s transfer agent (the “Transfer Agent”) is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.

 

ii. The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Securities.

 

jj. The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

4. Representations, Warranties and Agreements of the Purchaser. The Purchaser,
severally and not jointly with any other Purchaser, represents and warrants to,
and agrees with, the Company the following:

 

a. The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and has the ability to bear the economic risks
of the investment. The Purchaser can afford the loss of his, her or its entire
investment.

 



12

 

 

b. The Purchaser is acquiring the Shares for investment for his, her or its own
account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Offering and sale of the Shares have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Purchaser further represents that he,
she or it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the Shares. The Purchaser understands and acknowledges that
the Offering of the Shares will not be registered under the Securities Act nor
under the state securities laws on the ground that the sale of the Shares to the
Purchaser as provided for in this Agreement and the issuance of securities
hereunder is exempt from the registration requirements of the Securities Act and
any applicable state securities laws. The Purchaser is an “accredited investor”
as defined in Rule 501 of Regulation D as promulgated by the SEC under the
Securities Act, for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by Purchaser, and Purchaser shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Purchaser resides in the jurisdiction
set forth on the Purchaser’s Omnibus Signature Page affixed hereto. The
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the Securities Act.

 

c. The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that he, she or it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound.

 

d. The Purchaser understands that the Shares are being offered and sold to him,
her or it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
such securities. The Purchaser further acknowledges and understands that the
Company is relying on the representations and warranties made by the Purchaser
hereunder and that such representations and warranties are a material inducement
to the Company to sell the Shares to the Purchaser. The Purchaser further
acknowledges that without such representations and warranties of the Purchaser
made hereunder, the Company would not enter into this Agreement with the
Purchaser.

 



13

 

 

e. The Purchase understands that, other than as expressly provided in the
Registration Rights Agreement, the Company does not currently intend to register
the Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Shares. The Purchaser understands that no public market exists
for the Company’s Common Stock and that there can be no assurance that any
public market for the Common Stock will exist or continue to exist. The
Company’s Common Stock is not approved for quotation on OTC Markets or any other
quotation system or listed on any exchange. The Company intends to cause the
Common Stock to be quoted on OTC Markets QB tier as soon as practicable
following the final Closing of the Offering; however, the Company makes no
representation, warranty or covenant with respect to the initiation of or
continued quotation of the Common Stock on the OTC Markets quotation or listing
on any other market or exchange.

 

f. The Purchaser has received, reviewed and understood the information about the
Company, including all Disclosure Materials, and has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management. The Purchaser understands that such discussions, as well
as any Disclosure Materials provided by the Company, were intended to describe
the aspects of the Company’s business and prospects and the Offering which the
Company believes to be material, but were not necessarily a thorough or
exhaustive description, and except as expressly set forth in this Agreement, the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company. Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. The Purchaser acknowledges that he, she or it is not relying
upon any person or entity, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.
Additionally, the Purchaser understands and represents that he, she or it is
purchasing the Shares notwithstanding the fact that the Company may disclose in
the future certain material information the Purchaser has not received,
including (without limitation) financial statements of the Company and/or
Amesite for the current or prior fiscal periods, and any subsequent period
financial statements that will be filed with the SEC, that he, she or it is not
relying on any such information in connection with his, her or its purchase of
the Shares and that he, she or it waives any right of action with respect to the
nondisclosure to him, her or it prior to his, her or its purchase of the Shares
of any such information. Each Purchaser has sought such accounting, legal and
tax advice as the Purchaser has considered necessary to make an informed
investment decision with respect to his, her or its acquisition of the Shares.

 

g. The Purchaser acknowledges that none of the Company or the Placement Agents
is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby. The Purchaser further represents to the Company
that the Purchaser’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Purchaser and the Purchaser’s
representatives.

 



14

 

 

h. As of the applicable Closing, all actions on the part of Purchaser, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement and the performance of all obligations of the Purchaser
hereunder and thereunder shall have been taken, and this Agreement and the
Registration Rights Agreement, assuming due execution by the parties hereto and
thereto, constitute valid and legally binding obligations of the Purchaser,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.

 

i. Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in the Purchaser, nor any person on whose
behalf the Purchaser is acting: (i) is a person listed in the Annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that neither the Purchaser nor any of the Purchaser’s Affiliates or
agents will have any claim against the Company or Amesite for any form of
damages as a result of any of the foregoing actions.

 

j. If the Purchaser is Affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated Affiliate.

 

k. The Purchaser or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company. The Purchaser has carefully read the risk factors and other information
(including the financial statements of Amesite) included in the Super 8-K. The
Purchaser has carefully considered such risk factors before deciding to invest
in the Shares.

 



15

 

 

l. The Purchaser has adequate means of providing for its current and anticipated
financial needs and contingencies, is able to bear the economic risk for an
indefinite period of time and has no need for liquidity of the investment in the
Shares and could afford complete loss of such investment.

 

m. The Purchaser is not subscribing for Shares as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

 

n. The Purchaser acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Shares or made any finding
or determination as to the fairness, suitability or wisdom of any investments
therein.

 

o. Other than consummating the transactions contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any individual or entity
acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet (written or oral) from the Company or any other individual
or entity representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement. Other than to other individuals or entities party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future. For purposes of this
Agreement, “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

p. The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

q. The Purchaser is aware that the anti-manipulation rules of Regulation M under
the Exchange Act may apply to sales of the Shares and other activities with
respect to the Shares by the Purchaser.

 

r. All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true, correct and complete in all material respects as of the date
of this Agreement, and, if there should be any material change in such
information prior to the Purchaser’s purchase of the Shares, the Purchaser will
promptly furnish revised or corrected information to the Company.

 



16

 

 

s. The Purchaser has reviewed with its own tax advisors the U.S. federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by the Transaction Documents. With respect to such matters, such
Purchaser relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Documents.

 

t. If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the Shares; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that may need to be obtained; and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

 

u. (For ERISA plans only)  The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and understands the Company’s investment objectives,
policies and strategies, and that the decision to invest “plan assets” (as such
term is defined in ERISA) in the Company is consistent with the provisions of
ERISA that require diversification of plan assets and impose other fiduciary
responsibilities. The Purchaser fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its Affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Purchaser fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its Affiliates.

 

v. Neither the Purchaser nor, to the Purchaser’s knowledge, any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing members
is subject to any Disqualification Events, except for Disqualification Events
covered by Rule 506(d)(2)(ii) or (iii) under the Securities Act, and disclosed
in writing in reasonable detail to the Company.

 

w. The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.

 



17

 

 

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser may bear a customary “Affiliates”
legend.

 

The Company shall be obligated to promptly reissue unlegended certificates upon
the request of any holder thereof (x) at such time as the holding period under
Rule 144 or another applicable exemption from the registration requirements of
the Securities Act has been satisfied or (y) at such time as a registration
statement is available for the transfer of the Shares. The Company is entitled
to request from any holder requesting unlegended certificates under clause (x)
of the foregoing sentence an opinion of counsel reasonably acceptable to the
Company to the effect that the securities proposed to be disposed of may
lawfully be so disposed of without registration, qualification or legend.

 

x. If the Purchaser is an individual, then the Purchaser resides in the state or
province identified in the address of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement.

 

y. Each Purchaser understands that the Company prior to the Merger was a “shell
company” as defined in Rule 12b-2 under the Exchange Act, and that upon filing
with the SEC of the Super 8-K reporting the consummation of the Merger and
related transactions and the transactions contemplated by this Agreement, and
otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Shares
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

 

z. Each Purchaser purchasing Shares in any Subsequent Closing represents that it
(1) has a substantive, pre-existing relationship with the Company or (2) has
direct contact by the Company or its Placement Agents outside of the Offering
and (3) was not identified or contacted through the marketing of the public
offering and (4) did not independently contact the issuer as a result of general
solicitation by means of the Super 8-K or any press release or any other public
disclosure disclosing the material terms of the Offering.

 



18

 

 

aa. To effectuate the terms and provisions hereof, the Purchaser hereby appoints
PA as its attorney-in-fact (and PA hereby accepts such appointment) for the
purpose of carrying out the provisions of the Escrow Agreement by and between
the Company, PA and Signature Bank (the “Escrow Agreement”) including, without
limitation, taking any action on behalf of, or at the instruction of, the
Purchaser and executing any release notices required under the Escrow Agreement
and taking any action and executing any instrument that PA may deem necessary or
advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither PA nor
any designee nor agent thereof shall be liable for any acts of commission or
omission, for any error of judgment, for any mistake of fact or law except for
acts of gross negligence or willful misconduct. This power of attorney, being
coupled with an interest, is irrevocable while the Escrow Agreement remains in
effect.

 

bb. The Company’s transfer agent (the “Transfer Agent”) is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.

 

cc. The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

5. Conditions to Company’s Obligations at the applicable Closing.  The Company’s
obligation to complete the sale and issuance of the Shares and deliver the
Shares to each Purchaser, individually, at the applicable Closing shall be
subject to the following conditions to the extent not waived by the Company:

 

a. Receipt of Payment.  The Company shall have received payment, by certified or
other bank check or by wire transfer of immediately available funds, in the full
amount of the purchase price for the number of Shares being purchased by such
Purchaser at such Closing.

 

b. Representations and Warranties.  The representations and warranties made by
the Purchaser in Section 4 hereof and each Purchaser in Section 4 (or the
equivalent Section) of the applicable Subscription Agreement with respect to
such Closing shall be true and correct in all respects when made, and shall be
true and correct in all respects on the applicable Closing date with the same
force and effect as if they had been made on and as of said date.

 

c. Performance. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the applicable Closing.

 

d. Receipt of Executed Documents.  Each Purchaser participating in such Closing
shall have executed and delivered to the Company the Omnibus Signature Page, the
Purchaser Questionnaire and the Selling Securityholder Questionnaire (as defined
in the Registration Rights Agreement).

 

e. Effectiveness of the Merger.  The Merger shall have been effected.

 

f. Minimum Offering. In connection with the Initial Closing Only, the Initial
Closing shall be at least for the number of shares of Common Stock in the
Minimum Offering Amount at the Purchase Price.

 



19

 

 

g. Lock-Up Agreements.  In connection with the Initial Closing only, (a) all
officers and directors of the Company appointed in connection with the Merger,
(b) key employees, agreed to by the Company and Amesite, if any; and (c) all
persons holding in the aggregate 5% or more of the Merger Shares issued in
exchange for the equity securities of Amesite in the Merger (each a “Restricted
Holder” and, collectively, the “Restricted Holders”) shall have entered into
agreements with the Company for a term of twenty-four months, whereby they will
agree to certain restrictions on the sale or disposition (including pledge) of
all of the Company’s Common Stock held by (or issuable to) them on the date of
the Initial Closing, excluding any shares purchased by them in the Offering. The
lock-ups will contain customary transfer exceptions.

 

h. Qualifications.  All authorizations, approvals or permits, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement at each Closing shall be obtained and effective as of
such Closing except for Blue Sky law permits and qualifications that may be
properly obtained after such Closing.

 

6. Conditions to Purchasers’ Obligations at the applicable Closing. Each
Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares at the applicable Closing shall be subject to the following conditions to
the extent not waived by the holders of at least a majority of the Shares to be
purchased at such Closing and the Placement Agents on behalf of the Purchasers
at the applicable Closing:

 

a. Representations and Warranties.  The representations and warranties made by
the Company in Section 3 hereof (as modified by the disclosures on the
Disclosure Schedule or the Super 8-K (but excluding any disclosures contained
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or in any other section to the extent
they are forward-looking statements or cautionary, predictive or forward-looking
in nature) shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects as so qualified) as of, and
as if made on, the date of this Agreement and as of such Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and in all
material respects correct as of such earlier date (except in each case to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects as so qualified).

 

b. Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the applicable Closing.

 

c. Receipt of Executed Transaction Documents.  In connection with the Initial
Closing only, the Company shall have executed and delivered to the Placement
Agents the Registration Rights Agreement and the Escrow Agreement.

 

d. Effectiveness of the Merger.  The Merger shall have been effected.

 

e. Minimum Offering.  In connection with the Initial Closing only, the Initial
Closing shall be at least for the number of shares of Common Stock in the
Minimum Offering Amount at the Purchase Price.

 

f. Certificate.  In connection with the Initial Closing, the Chief Executive
Officer of the Company shall execute and deliver to the Placement Agents a
certificate addressed to the Purchasers to the effect that the representations
and warranties of the Company in Section 3 hereof (as modified by the
disclosures on the Disclosure Schedule or the Super 8-K (but excluding any
disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature) shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of the Initial Closing.

 



20

 

 

g. Good Standing.  The Company and each of its subsidiaries is a corporation or
other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

 

h. Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any Governmental Authority, shall have been issued,
and no action or proceeding shall have been instituted by any Governmental
Authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

 

i. Lock-Up Agreements.  In connection with the Initial Closing only, each of the
agreements required by Section 5(g) hereto shall have been executed by the
persons referred to therein and delivered to the Company.

 

j. Delivery of Draft of Super 8-K.  A substantially complete draft of the Super
8-K, including audited financial statements of Amesite and pro forma financial
statements reflecting the Merger, all compliant with applicable SEC regulations
for inclusion under Item 2.01(f) and/or 5.01(a)(8) of SEC Form 8-K, shall have
been delivered to the Placement Agents on behalf of the Purchasers.

 

k. Legal Opinion. Legal counsel for the Company shall deliver an opinion to
Purchaser and the Placement Agents, dated as of the Initial Closing, in form and
substance reasonably acceptable to the Placement Agents.

 

l. Issuance in Compliance with Laws. The sale and issuance of the Shares shall
be legally permitted by all laws and regulations to which the Company is
subject.

 

m. No Material Adverse Effect. Since the date hereof, there shall not have
occurred any effect, event, condition or circumstance (including, without
limitation, the initiation of any litigation or other legal, regulatory or
investigative proceeding) that individually or in the aggregate, with or without
the passage of time, the giving of notice, or both, that has had, or could
reasonably be expected to have, a Material Adverse Effect or which could
adversely affect the Company’s ability to perform its respective obligations
under this Agreement or any of the other Transaction Documents.

 

n. Updated Disclosures. As to any Subsequent Closing, the Company must have
delivered to the Purchasers an updated set of schedules in accordance with
Section 5.1.1 and such updated schedules do not reveal any information or the
occurrence, since the Initial Closing Date, of any effect, event, condition or
circumstance, which individually, or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect and do not include any
state of facts that occur as a result of the breach by the Company of any of its
obligations under this Agreement or any of the other Transaction Documents.

 



21

 

 

7. Indemnification.

 

a. The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, stockholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (collectively,
the “Purchaser Indemnitees”), from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the Company’s
breach of any representation, warranty or covenant contained herein; provided,
however, that the Company will not be liable in any such case to the extent and
only to the extent that any such loss, liability, claim, damage, cost, fee or
expense arises out of or is based upon the inaccuracy of any representations
made by such indemnified party in this Agreement, or the failure of such
indemnified party to comply with the covenants and agreements contained herein.
The liability of the Company under this paragraph shall not exceed the total
Purchase Price paid by the Purchaser hereunder, except in the case of fraud.

 

b. Promptly after receipt by an indemnified party under this Section 7 of notice
of the commencement of any Action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
7, notify the indemnifying party in writing of the commencement thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under this
Section 7 except to the extent the indemnified party is actually prejudiced by
such omission. In case any such Action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent requires only the payment of money damages,
does not subject the indemnified party to any continuing obligation or require
any admission of criminal or civil responsibility, and includes an unconditional
release of each indemnified party from all liability arising out of such Action,
or (ii) be liable for any settlement of any such Action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment of the
plaintiff in any such Action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 



22

 

 

c. Purchaser acknowledges on behalf of itself and each Purchaser Indemnitee
that, other than for actions seeking specific performance of the obligations
under this Agreement or in the case of fraud, the sole and exclusive remedy of
the Purchaser and the Purchaser Indemnitee with respect to any and all claims
relating to this Agreement shall be pursuant to the indemnification provisions
set forth in this Section 7.

 

8. Revocability; Binding Effect.  The subscription hereunder may be revoked
prior to the Closing thereon, provided that written notice of revocation is sent
and is received by the Company or a Placement Agent at least one Business Day
prior to the applicable Closing on such subscription. The Purchaser hereby
acknowledges and agrees that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein shall be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns. For the purposes of this Agreement, “Business Day” means a
day, other than a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business.

 

9. Miscellaneous.

 

a. Modification.  This Agreement shall not be amended, modified or waived except
by an instrument in writing signed by the Company and the holders of at least a
majority of the then held Shares. Any amendment, modification or waiver effected
in accordance with this Section 9(a) shall be binding upon the Purchaser and
each transferee of the Shares, each future holder of all such Shares, and the
Company.

 

b. Immaterial Modifications to the Registration Rights Agreement.  The Company
and the Placement Agents may, at any time prior to the Initial Closing, amend
the Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser.

 

c. Third-Party Beneficiary.  The Placement Agents shall be express third party
beneficiaries of the representations and warranties included in Sections 3 and 4
of this Agreement. This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except as otherwise set forth in Section 7 and this Section 9(c).

 

d. Notices.  Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party;
(iv) when sent, if by e-mail, (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); or (v) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

(a)if to the Company, at

 

Lola One Acquisition Corporation (to be renamed Amesite Inc.)

205 East Washington Street

Suite B

Ann Arbor, Michigan 48104

Attn: Ann Marie Sastry, CEO

Facsimile: N/A

Email: ams@amesite.com

 



23

 

 

with copies (which shall not constitute notice) to:

 

Mitchell Silberberg & Knupp, LLP

11377 W. Olympic Boulevard

Los Angeles, California 90064

Attn: Nimish Patel, Esq.

Facsimile: 310.231.8302

Email: nxp@msk.com

 

Ogawa Professional Corporation

313 Bryant Court

Palo Alto, California 94301

Attn: Richard Ogawa, Esq.

Email: richard@rtogawa.com

 

Dorsey & Whitney LLP

1400 Wewatta Street

Suite 400

Denver, Colorado 80202-5549

Attn: Anthony W. Epps, Esq.

Email: epps.anthony@dorsey.com

 

or

 

(b)if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof

 

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

e. Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

 

f. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 



24

 

 

g. Arbitration.  All disputes arising out of or in connection with this
Agreement shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be New York, New York.

 

h. Form D; Blue Sky Qualification.  The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

i. Use of Pronouns.  All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

j. Securities Law Disclosure; Publicity.   By 9:00 a.m., New York City time, on
the trading day immediately following the Initial Closing, the Company shall
issue a press release (the “Press Release”) disclosing all material terms of the
Offering. The Company will also file the Super 8-K (and including as exhibits to
such Super 8-K, the material Transaction Documents (including, without
limitation, this Agreement and the Registration Rights Agreement)) as soon as
practicable following the closing date of the Merger but in no event more than
four (4) Business Days following the closing date of the Merger. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Purchaser
or an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the SEC (other
than the Registration Statement) or any regulatory agency or principal trading
market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the SEC or (ii) to the extent such
disclosure is required by law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this sub-clause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company or any of its respective
officers, directors, employees or agents that is not disclosed in the Press
Release unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 9, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

 

k. Non-Public Information.  Except for information (including the terms of this
Agreement and the transactions contemplated hereby) that will be disclosed in
the Super 8-K and filed with the SEC within four (4) Business Days of the
Initial Closing, the Company shall not and shall cause each of its officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company without the express
written consent of such Purchaser.

 

l. This Agreement, together with the Registration Rights Agreement, and all
exhibits, schedules and attachments hereto and thereto and any confidentiality
agreement between the Purchaser and the Company, constitute the entire agreement
between the Purchaser and the Company with respect to the Offering and supersede
all prior oral or written agreements and understandings, if any, relating to the
subject matter hereof. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 



25

 

 

m. If the Shares are certificated and any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

n. Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated. The Company
shall pay all expenses and fees of its counsel in connection with the issuance
of an opinion to the Transfer Agent for the removal of any legend on the Shares.

 

o. This Agreement may be executed in one or more original or facsimile or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e-mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.

 

p. Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

q. Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

r. The Purchaser understands and acknowledges that there may be multiple
Closings for the Offering.

 

s. The Purchaser hereby agrees to furnish the Company such other information as
the Company may request prior to the applicable Closing with respect to its
subscription hereunder.

 

t. The representations and warranties of the Company and each Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement for a period of one (1) year from the date of the
Initial Closing and shall in no way be affected by any investigation or
knowledge of the subject matter thereof made by or on behalf of the Purchasers
or the Company.

 



26

 

 

u. Omnibus Signature Page.  This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.

 

v. Public Disclosure.  Neither the Purchaser nor any officer, manager, director,
member, partner, stockholder, employee, Affiliate, Affiliated person or entity
of the Purchaser shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval (which
may be withheld in the Company’s sole discretion), except to the extent such
disclosure is required by law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations.

 

w. Potential Conflicts.  The Placement Agents, their sub-agents, legal counsel
to the Company, the Placement Agents or Amesite and/or their respective
Affiliates, principals, representatives or employees may now or hereafter own
shares of the Company.

 

x. Independent Nature of Each Purchaser’s Obligations and Rights.  For avoidance
of doubt, the obligations of the Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and the Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchaser under any other Subscription Agreement. Nothing contained herein
and no action taken by the Purchaser shall be deemed to constitute the Purchaser
as a partnership, an association, a joint venture, or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement and any other Subscription Agreements. The Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

y. Waiver of Conflicts. Each party to this Agreement acknowledges that Mitchell
Silberberg & Knupp LLP (“MSK”) has in the past performed and may continue to
perform legal services for certain of the Purchasers in matters unrelated to the
transactions described in this Agreement, including financings and other
matters.  Accordingly, each party to this Agreement hereby (a) acknowledges that
they have had an opportunity to ask for information relevant to this disclosure;
(b) acknowledges that MSK represented the Company and Amesite in the transaction
contemplated by this Agreement and has not represented any individual Purchaser
in connection with such transaction; and (c) gives its informed consent to MSK’s
representation of certain of the Purchasers in such unrelated matters and to
MSK’s representation of the Company and Amesite in connection with this
Agreement and the transactions contemplated hereby. Further, each party to this
Agreement hereby acknowledges that MSK anticipates that it will advise the
Company following the Merger.

 

[Signature page follows.]

 

27

 

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the ____
day of _________, 2018.

 

  Lola One Acquisition Corporation   (to be renamed “Amesite Inc.”)         By:
                Name:   Title:

 

 

 

 

 

How to subscribe for Shares in the private offering of

Lola One Acquisition Corporation (to be renamed Amesite Inc.)

 

1.Complete, Sign and Date the Omnibus Signature Page for the Subscription
Agreement and Registration Rights Agreement.

 

2.Initial the Accredited Investor Certification in the appropriate place or
places.

 

3.Complete and sign the Investor Profile.

 

4.Review the Anti Money Laundering Requirements summary.

 

5.Complete and sign the Selling Securityholder Notice and Questionnaire attached
hereto as Annex A.

 

6.Email all completed forms to your broker.

 

7.If you are paying the Purchase Price by check, a certified or other bank check
for the exact dollar amount of the Purchase Price for the number of Shares you
are purchasing should be made payable to the order of “Signature Bank, as Escrow
Agent for Lola One Acquisition Corporation ” and should be sent directly to the
Placement Agent.

 

Checks take up to 5 business days to clear. A check must be received by the
Escrow Agent at least 6 business days before the closing date.

 

8.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Shares you are purchasing according to the following instructions:

 

Bank Name:Signature Bank

Bank Address:**********

Acct. Name:Signature Bank as Escrow Agent for Lola One Acquisition Corp.

ABA Number:**********

A/C Number:**********

Swift Code:**********

FBO:Purchaser Name

Social Security Number

Address

 

 

 

 

LOLA ONE ACQUISITION CORPORATION (to be renamed Amesite Inc.)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___,1 2018 (the “Subscription Agreement”), between the
undersigned, Lola One Acquisition Corporation (to be renamed Amesite Inc.) a
Delaware corporation (the “Company”), and the other parties thereto, in or
substantially in the form furnished to the undersigned, (ii) enter into the
Registration Rights Agreement (the “Registration Rights Agreement”), among the
undersigned, the Company and the other parties thereto, in or substantially in
the form furnished to the undersigned and (iii) purchase the Shares of the
Company’s securities as set forth in the Subscription Agreement and below,
hereby agrees to purchase such Shares from the Company and further agrees to
join the Subscription Agreement and the Registration Rights Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Purchaser” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser.

 

IN WITNESS WHEREOF, the Purchaser hereby executes the Subscription Agreement and
the Registration Rights Agreement.

 

Dated: ________________, 2018

 

  X $ 1.50 = $   Number of Shares     Purchase Price per Share     Total
Purchase Price

 

PURCHASER (individual)   PURCHASER (entity)             Signature   Name of
Entity             Print Name   Signature           Print Name:               
Signature (if Joint Tenants or Tenants in Common)   Title:         Address of
Principal Residence:   Address of Executive Offices:                            
  Social Security Number(s):   IRS Tax Identification Number:            
Telephone Number:   Telephone Number:             Facsimile Number:   Facsimile
Number:             E-mail Address:   E-mail Address:

 

 



1 Will reflect the Closing Date. Not to be completed by Purchaser.

 

 

 

 

LOLA ONE ACQUISITION CORPORATION (to be renamed AMESITE INC.)

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

 

(all Individual Investors must INITIAL where appropriate):

 

Initial _______I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 

Initial _______I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

Initial _______I am a director or executive officer of Amesite Inc. or Lola One
Acquisition Corporation.

 

 

For Non-Individual Investors (Entities)

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above (in
which case each such person must complete the Accreditor Investor Certification
for Individuals above as well the remainder of this questionnaire) .

 

Initial _______The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.

 

Initial _______The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.

 

Initial _______The investor certifies that it is an employee benefit plan whose
total assets exceed US$5,000,000 as of the date of this Agreement.

 

Initial _______The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet at
least one of the criteria for Individual Investors.

 

Initial _______The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 

Initial _______The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial _______The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding US$5,000,000
and not formed for the specific purpose of investing in the Company.

 

Initial _______The investor certifies that it is a trust with total assets of at
least US$5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of the prospective investment.

 

Initial _______The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000.

 

Initial _______The investor certifies that it is an insurance company as defined
in §2(13) of the Securities Act of 1933, or a registered investment company.

 

 

 

 

Lola One Acquisition Corporation (to be renamed Amesite Inc.)

Investor Profile
(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):
_________________________________________________________________________________

Individual executing Profile or Trustee:
_________________________________________________________________

Social Security Numbers / Federal I.D. Number:
___________________________________________________________

 

Date of Birth: ________________________   Marital
Status:_________________________ Joint Party Date of Birth:
________________________   Investment Experience (Years):____________ Annual
Income: ________________________     Net Worth*: ________________________    

Home Street Address:
______________________________________________________________________________

Home City, State & Zip Code:
________________________________________________________________________

Home Phone: ________________________ Home Fax: ___________________ Home Email:
______________________

Employer:
_______________________________________________________________________________________

Employer Street Address:
___________________________________________________________________________

Employer City, State & Zip Code:
_____________________________________________________________________

Bus. Phone: _______________________ Bus. Fax: _______________________ Bus.
Email: ______________________

Type of Business:
_________________________________________________________________________________

Outside Broker/Dealer:
_____________________________________________________________________________

 

Section B – Certificate Delivery Instructions

 

____ Please deliver certificate to the Placement Agent for deposit into my
brokerage account

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:
_______________________________________

 

Section C – Form of Payment – Check or Wire Transfer

 

____ Check payable to Signature Bank, as Escrow Agent for Lola One Acquisition
Corporation

____ Wire funds from my outside account according to instructions of the
Subscription Agreement.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

      Investor Signature(s)   Date

 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

 

 

 

DISCLOSURE SCHEDULE

 

See attached.

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Disclosure Schedule

 

This Company Disclosure Schedule is made and given pursuant to that certain
Subscription Agreement (the “Agreement”) by and among Lola One Acquisition
Corporation (to be renamed Amesite Inc.) (the “Company”), and the Purchaser set
forth on the signature page thereto, dated as of April 27, 2018 and should be
considered an integral part of the Agreement. This Company Disclosure Schedule
shall be arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in Section 3 of the Agreement; and to the extent that it is
reasonably apparent from the context thereof that such disclosure also applies
to any other numbered paragraph contained in Section 3, the disclosures in any
numbered paragraph of the Company Disclosure Schedule shall qualify such other
corresponding numbered paragraph in Section 3. Any terms defined in the
Agreement will have the same meaning when used in this Company Disclosure
Schedule as when used in the Agreement, unless the context otherwise requires.

 

Nothing in this Company Disclosure Schedule is intended to broaden the scope of
any representation or warranty contained in the Agreement or to create any
covenant. Inclusion of any item in this Company Disclosure Schedule (1) does not
represent a determination that such item is material or establish a standard of
materiality, (2) does not represent a determination that such item did not arise
in the ordinary course of business, (3) does not represent a determination that
the transactions contemplated by the Agreement require the consent of third
parties, and (4) will not constitute, or be deemed to be, an admission to any
third party concerning such item.

 

Matters reflected in this Company Disclosure Schedule are not necessarily
limited to matters required by the Agreement to be reflected herein. Any
additional matters are set forth for information purposes and do not necessarily
include other matters of a similar nature. Any disclosures contained in this
Company Disclosure Schedule which refer to a document are qualified in their
entirety by reference to the text of such document and all schedules, exhibits
and other documents incorporated by reference therein.

 

The section headings contained in this Company Disclosure Schedule are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Company Disclosure Schedule.

 

 

 

 

3a. Organization and Qualification.

 

Subsidiaries of the Company

 

·Amesite Inc. to be renamed Amesite Operating Company at the effective time of
the Merger.

 

 

 

 

3c. Capitalization.

 

Pro Forma Capitalization

 

Minimum Offering Amount

 

   Fully Diluted     Total   Percent     Common Shares   Ownership 
Management/Insiders         Amesite Stockholders   5,833,333    39.00% Equity
Incentive Plan (EIP)   2,529,000    16.91% Subtotal:   8,362,333    55.90%   
                     Pre-Merger Company Affiliates   3,500,0001   23.40%
Subtotal:   3,500,000    23.40%             $3 M Offering2           PPO
Investors @ $1.50/share   2,000,000    13.37% Insider Investment @1.20/share3 
 895,834    5.99% Brokers’ Warrants4   200,000    1.34% Subtotal:   3,095,834  
 20.70%             Total:   14,958,167    100.00%

 

1 Includes 400,000 shares issuable upon exercise of a pre-funded warrant to
purchase Common Stock.

2 Assumes no sales pursuant to the $3 M Over-Subscription Option.

3 Inside Investors subject to 24 month lock-up period.

4 Brokers' Warrants represent 10% of shares sold to Investors in the PPO @ $1.50
exercise price and 5 year term.

 



28

 

 

Maximum Offering Amount

 

   Fully Diluted     Total   Percent     Common Shares   Ownership 
Management/Insiders         Amesite Stockholders   5,833,333    32.60% Equity
Incentive Plan (EIP)   2,529,000    14.14% Subtotal:   8,362,333    46.74%   
         Pre-Merger Company Affiliates   3,500,0001   19.56% Subtotal: 
 3,500,000    19.56%             $7 M Offering2           PPO Investors @
$1.50/share   4,666,666    26.08% Insider Investment @1.20/share3   895,834  
 5.01% Brokers’ Warrants4   466,667    2.61% Subtotal:   6,029,167    33.70%   
         Total:   17,891,500    100.00%

 

1 Includes 400,000 shares issuable upon exercise of a pre-funded warrant to
purchase Common Stock.

2 Assumes no sales pursuant to the $3 M Over-Subscription Option.

3 Inside Investors subject to 24 month lock-up period.

4 Brokers' Warrants represent 10% of shares sold to Investors in the PPO @ $1.50
exercise price and 5 year term.

 

(ii) Prior to the closing of the Merger, Amesite plans to issue equity awards to
purchase up to 883,334 shares of its capital stock to its directors, employees
and consultants. Upon the closing of the Merger, the Company will assume such
equity awards and issue such shares based on the conversion ratio set forth in
the Merger Agreement.  In addition, the Company will issue a pre-funded warrant
to purchase up to 400,000 shares of Common Stock prior to the closing of the
Merger. There are no other rights to purchase Common Stock outstanding.

 

(iii) See Schedule 3(dd).

 

(iv) None.

 

(vi) None.

 

 

 

 

3e. No Conflicts.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3f. Absence of Litigation.

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3k. Intellectual Property Rights.

 

N/A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3n. Title.

 

N/A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3q. Rights of First Refusal.

 

Common Stock Purchase Agreement by and between Amesite and Ann Marie Sastry,
dated 11-14-17.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3dd. Use of Proceeds

 

As of November 30, 2017, the Company had a promissory note outstanding to a
stockholder with an amount due of $17,197 including accrued interest of $572.
The stockholder may continue to advance funds under the terms of the note.

 

The Company may also reimburse the founder of Amesite for business expenses
incurred prior to consummation of the Merger in an amount not to exceed
$500,000.

 

 

 

 

EXHIBIT A

 

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

Annex A

 

LOLA ONE ACQUISITION CORPORATION

 

(TO BE RENAMED AMESITE INC.)

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Lola One
Acquisition Corporation (to be renamed Amesite Inc.), a Delaware corporation
(the “Company”), understands that the Company has filed or intends to file with
the U.S. Securities and Exchange Commission a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended, of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name:

 

(a)Full Legal Name of Selling Securityholder

 

       

 

(b)Full Legal Name of Registered Holder (holder of record) (if not the same as
(a) above) through which Registrable Securities are held:

 

       

 



(c)If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 

       

 



2.Address for Notices to Selling Securityholder:

 

      Telephone: ________________________________________
Fax: __________________________________________ Email:
__________________________________________________________________________________________
Contact Person:
___________________________________________________________________________________

 

 

 

 

3.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ☐ No ☐

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ☐ No ☐

 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ☐ No ☐

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐ No ☐

 

Note:If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

(a)Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:



       

 

5. Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:



       

 

 



1Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 



BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Signature
  Name of Entity             Print Name   Signature           Print Name:      
Signature (if Joint Tenants or Tenants in Common)           Title:  

 

PLEASE E-MAIL A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Mitchell Silberberg & Knupp LLP

12 East 49th Street, 30th Floor

New York, New York 10017

Attention: Sarah Bernardo

Email: s2b@msk.com

 



 

 